Exhibit 10.37

 

AMENDMENT NO. 1 TO

 

VITAL IMAGES, INC.

AND

TOSHIBA CORPORATION

 

MARKETING AND DISTRIBUTION AGREEMENT

 

THIS AMENDMENT NO. 1 TO MARKETING AND DISTRIBUTION AGREEMENT (the “Amendment”),
is made and entered into this 9th day of January, 2003 by and between Vital
Images, Inc., a Minnesota corporation having its principal place of business at
3300 Fernbrook Lane N., Suite 200, Plymouth, Minnesota 55447 USA (“Vital
Images”) and Toshiba Corporation, Medical Systems Company, having its place of
business at 1385, Shimoishigami, Otawara-Shi, Tochigi 324-8550, Japan
(“Toshiba”).

 

RECITALS:

 

WHEREAS, Vital Images and Toshiba previously executed that certain Marketing and
Distribution Agreement (the “Agreement”) dated January 21, 2002, and effective
October 1, 2001; and

 

WHEREAS, Section 14.1 of the Agreement provides that the term of the Agreement
would expire on September 30, 2002; and

 

WHEREAS, Vital Images and Toshiba now desire to extend the term of the Agreement
to September 30, 2003 and amend certain terms of the Agreement effective October
1, 2002 as set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Article 1 of the Agreement is hereby amended by adding new
Sections 1.8 and 1.9, such new sections to read as follows:

 

1.8                                 First Level Installation. “First Level
Installation” shall mean unloading, assembling and powering up the applicable
computer workstation(s) sourced from a third party, installing the Products onto
such computer workstation(s) and integrating such computer workstation(s) onto
the customer’s computer network.

 

--------------------------------------------------------------------------------


 

1.9                                 Second Level Installation.  “Second Level
Installation” shall mean working with the customer and non-Toshiba OEM’s to link
non-Toshiba equipment to the computer workstation(s) on which the Products have
been installed.

 

2.             Section 1.2 of the Agreement is hereby amended by deleting the
first sentence of said Section 1.2 and replacing it with the following:

 

“First Level Maintenance” shall mean electronic or telephone response, or
on-site maintenance, to deal with any problem or software bug in the Product
which is provided by Toshiba or the Dealer Associates to customers in the
Territory who have installed the Products that are under Vital Images’ standard
warranty or standard software maintenance program.  Only in the U.S., First
Level Maintenance shall not include any on-site maintenance provided by Toshiba
or the Dealer Associates.

 

3.             Section 3.1(b) of the Agreement is hereby amended by deleting
said Section 3.1(b) and replacing it with the following:

 

(b)           To perform the First Level Installation for customers in the
Territory with respect to the Products, and to ensure that only authorized
versions of the Products are installed as supplied by Vital Images for customers
in the Territory.

 

4.             Section 3.1(c) of the Agreement is hereby amended by deleting
said Section 3.1(c) and replacing it with the following:

 

(c)           To promptly respond to all inquiries or complaints from customers;
to provide all necessary and appropriate First Level Maintenance; and to
cooperate with Vital Images in the provision of the Second Level Maintenance.

 

5.             Section 3.1(f) of the Agreement is hereby amended by deleting
said Section 3.1(f) and replacing it with the following:

 

(f)            To maintain an adequately trained and staffed sales and technical
support group for the marketing and distribution of the Products, and for the
First Level Installation and First Level Maintenance.

 

6.             Section 3.6 of the Agreement is hereby amended by adding to the
end of the first paragraph the following:

 

In addition, in the U.S., in the event Toshiba or the Dealer Associate and Vital
Images agree to send a Vital Images representative to Toshiba’s, the Dealer
Associate’s or a customer’s location for providing the First Level Installation,
Toshiba or the Dealer Associates shall pay the sum of
                           ($       ) per instance to Vital Images for such
service.  Outside the U.S., in the event Toshiba or the Dealer Associate and
Vital Images agree to send a Vital Images

 

2

--------------------------------------------------------------------------------


 

representative to Toshiba’s, the Dealer Associate’s or a customer’s location for
providing the First Level Installation, the amount paid by Toshiba or the Dealer
Associates for such service shall be negotiated on a case-by-case basis.

 

7.             Section 4.5 of the Agreement is hereby amended by deleting the
second paragraph of said Section 4.5 and replacing it with the following:

 

Quarterly Vitreaâ 2 software purchases above the minimums set forth in the
Commitment may be applied to reduce or  satisfy the next two (2) quarterly
purchase commitments, and Toshiba may portion out such excess purchase amount
within such next two (2) quarterly purchase commitments in any manner it deems
appropriate.  Furthermore, for every one and one-half (1-1/2)  Vitreaâ 2
software purchase orders received from Toshiba or a non-U.S. Dealer Associate
(excluding TMSJ) above the applicable quarterly Commitment,  the quarterly TAMS
Commitment shall be reduced by one (1) Vitreaâ 2 software unit.  Similarly, for
every one (1)  Vitreaâ 2 software purchase order received from TAMS above the
applicable quarterly Commitment, the quarterly non-U.S. (excluding TMSJ)
Commitment shall be reduced by one and one-half (1-1/2)  Vitreaâ 2 software
units.

 

8.             Section 4.7 of the Agreement is hereby amended by deleting said
Section 4.7 and replacing it with the following:

 

4.7           Installation of Products.  Unless otherwise agreed in writing by
Vital Images, all deliveries of the Products shall be directly to Toshiba or the
Dealer Associates, and Toshiba and the Dealer Associates shall then have the
sole responsibility for the First Level Installation of such Products into a
customer’s computer system in the Territory in accordance with the standards and
specifications established by Vital Images from time to time and provided to
Toshiba and the Dealer Associates hereunder.  If the Products need to be
integrated with non-Toshiba equipment, Vital Images will perform the Second
Level Installation, upon request from Toshiba, the Dealer Associates or the
customers at no additional charge to Toshiba, to ensure proper integration.

 

9.             Section 5.2 of the Agreement is hereby amended by deleting said
Section 5.2 and replacing it with the following:

 

5.2           First Level Maintenance Service.   In accordance with their
technical ability, and based upon their prior experience and training by Vital
Images, Toshiba and/or the Dealer Associates shall use their reasonable best
efforts to provide the First Level Maintenance; provided, however, that any and
all on-site maintenance in the U.S. which is excluded from First Level
Maintenance shall be provided by Vital Images.  If Vital Images requests on-site
assistance from Toshiba or the Dealer Associates in the U.S., such assistance
will be provided at a       discount off of Toshiba’s or the Dealer Associate’s
prevailing labor rates.

 

3

--------------------------------------------------------------------------------


 

10.           Section 5.3 of the Agreement is hereby amended by deleting said
Section 5.3 and replacing it with the following:

 

5.3           Second Level Maintenance Service.   In accordance with its
technical ability, Vital Images shall provide the Second Level Maintenance.   In
accordance with their technical ability, and based upon their prior experience
and training by Vital Images, Toshiba and/or the Dealer Associates shall use
their reasonable best efforts to assist Vital Images in providing the Second
Level Maintenance for the benefit of customers in the Territory.

 

11.           Section 5.4 of the Agreement is hereby amended by substituting
“Section 5.3” for “Section 5.2” in the first sentence thereof.

 

12.           Exhibit E to the Agreement, setting forth Product Prices, is
hereby amended and restated as set forth on attached Exhibit E to this
Amendment.

 

13.           Exhibit F to the Agreement, setting forth Product Commitments, is
hereby amended and restated as set forth on attached Exhibit F to this
Amendment.

 

14.           Notwithstanding Section 14.1 of the Agreement, setting forth the
Term of the Agreement, this Amendment shall extend the Term of the Agreement
until September 30, 2003.

 

15.           This Amendment shall take effect retroactively as of October 1,
2002.

 

16.           Except as amended hereby, the Agreement shall remain in full force
and effect in accordance with its original terms.  The amended portions of the
Agreement shall be read, wherever reasonable to do so, to be consistent with the
portions not so amended; provided that the amended portions shall be deemed to
control and any conflict shall be resolved in favor of such amended portions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
the day and year first above written.

 

VITAL IMAGES, INC.

TOSHIBA CORPORATION
MEDICAL SYSTEMS COMPANY

 

 

 

 

By

/s/ Jay D. Miller

 

By

/s/ Kenichi Komatsu

 

 

 

Name

Jay D. Miller

 

Name

Kenichi Komatsu

 

 

 

Title

President & CEO

 

Title

Chief Technology Executive

 

 

4

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA CORPORATION

MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT E

PRODUCT PRICE LIST (EFFECTIVE FROM OCTOBER 1, 2002)

 


LICENSE


 


PLATFORM CONFIGURATION
REQUIRED

 

Pricing

 

Annual Software
Maintenance Pricing

 

U.S.(1)

 

Non-U.S.(2)

U.S.(3)

 

Non-U.S.(3)

Vitreaâ 2

 

Windows Platform

 

 

 

 

 

 

 

 

 

VScoreÔ option

 

Windows Platform

 

 

 

 

 

 

 

 

 

VScore with EKG GateÔ option

 

Windows Platform

 

 

 

 

 

 

 

 

 

VScore with AutoGateÔ option

 

Windows Platform

 

 

 

 

 

 

 

 

 

3D Angiography Option

 

Windows Platform

 

 

 

 

 

 

 

 

 

CT Perfusion Option

 

Windows Platform

 

 

 

 

 

 

 

 

 

CT Colongraphy Option

 

Windows Platform

 

 

 

 

 

 

 

 

 

Automated Vessel Measurements Option

 

Windows Platform

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Includes warranty pursuant to Section 8.1(a) of the Agreement, end user
training, and, subject to Section 3.6 of the Agreement, the Second Level
Installation.

 

(2) Includes warranty pursuant to Section 8.1(a) of the Agreement, the CT
Colonography Option, the Automated Vessel Measurements Option, and, subject to
Section 3.6 of the Agreement, the Second Level Installation.

 

(3)  Prices shown are for one-year maintenance contracts.  If multi-year
contracts are sold, the following discounts shall apply:

 

     discount for 2-year contract

     discount for 3-year contract

     discount for 4-year contract

     discount for 5-year contract

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

PRODUCT COMMITMENTS

 

Toshiba and/or its Dealer Associates shall purchase from Vital Images during the
twelve (12) month period ended September 30, 2003 the following Vitrea â 2
Software License minimums:

 

YEAR 1

 

 

 

Commitment

 

Cumulative Total

 

 

 

U.S.

 

Non-U.S.

 

U.S.

 

Non-U.S.

 

QUARTER 4
Oct. 1, 2002 - Dec. 31, 2002

 

 

 

 

 

 

 

 

 

 

YEAR 2

 

 

 

Commitment

 

Cumulative Total

 

 

 

U.S.

 

Non-U.S.

 

U.S.

 

Non-U.S.

 

QUARTER 1
Jan. 1, 2003 - Mar. 31, 2003

 

 

 

 

 

 

 

 

 

QUARTER 2
April 1, 2003 - June 30, 2003

 

 

 

 

 

 

 

 

 

QUARTER 3
July 1, 2003 - Sept. 30, 2003

 

 

 

 

 

 

 

 

 

 

Any purchases made by Toshiba and/or its Dealer Associates pursuant to Sections
3.2 and 3.3 of this Agreement shall not be credited against the Commitment.

 

6

--------------------------------------------------------------------------------